Citation Nr: 0329643	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  98-15 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1968.

This appeal initially arose from a 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied service connection for PTSD.  
The claims file indicates that the veteran was notified of 
the decision in June 1997.  In a decision dated in March 
2000, the Board of Veterans' Appeals (Board) denied service 
connection for PTSD.  The veteran appealed that determination 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In January 2001, the Acting Secretary of VA submitted 
Appellee's Opposed Motion for Remand and to Stay Proceedings.  
The Acting Secretary asserted that a remand was required by 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In February 2001, the 
veteran submitted Appellant's Cross-Motion for Remand in 
Opposition to Appellee's Motion for Remand.  The veteran 
sought an additional basis for remand, requesting that the 
Board be ordered to provide adequate reasons and bases for 
its decision.  

In a March 2001 order, the Court vacated and remanded the 
Board's March 2000 decision.  The Court did not address the 
additional allegations of error set forth in the veteran's 
cross-motion.  The Court explained that even if the veteran 
prevailed in his additional arguments, he would not be 
entitled to a remedy greater than the remand necessitated by 
the VCAA.  The veteran had conceded that a remand was the 
appropriate remedy (as opposed to a reversal by the Court 
with an award of benefits), his allegations of error could be 
properly raised and remedied on remand, and there was no 
showing of immediate prejudice.  

In a February 2002 remand, the Board requested that the RO 
review the claims file and ensure that all notification and 
development action required by the VCAA was completed.  
Thereafter, in an April 2003 rating decision, the RO denied 
service connection for PTSD.  The veteran submitted 
additional evidence and contentions to the RO through his 
attorney in August 2003.  The veteran explicitly waived 
initial adjudication of the claim by the RO and specifically 
requested that the RO forward the claim to the Board for 
adjudication.  


REMAND

The veteran maintains, in substance, that he now suffers from 
PTSD, due to stressors incurred in Vietnam while serving as a 
gunner on a river boat patrol (PBR) in the Mekong River 
Delta.  He said that he worked from LSD ships TORTUGA and 
COMSTOCK for about three months.  Regarding stressors, the 
veteran reports that one of the duties of the patrol was to 
stop and search sampans for Vietcong soldiers, weapons and 
supplies.  He states that he never knew what they would find 
on the sampans.  At times, the PBRs would cruise rivers along 
with helicopters.  In addition, he states that sometimes the 
patrol would receive fire from outposts, taken over by the 
Vietcong, that had been friendly the day before.  He states 
that his patrol was ambushed and was involved in daily fire 
fights; that his chief had informed him that he had five 
confirmed kills, and that the patrol would fire and see enemy 
soldiers fall out of trees; and that sometimes when they 
"hit" sampans they would explode due to the ammunition 
onboard.  

The veteran's DD 214 indicates that he served in Vietnam.  It 
is negative for any indication of combat.  The veteran's 
service personnel records are also negative for any 
indication of combat.  They show that the veteran was 
stationed with COM RIVRON FIVE VIETNAM from June 15, 1967 
until July 30, 1967.  A September 2003 notice from the 
Department of the Navy, providing a master list of unit 
awards and campaign medals, indicates that Rivron 5 received 
the Presidential Unit Citation for the period from May 9, 
1966 to June 30, 1967.  A January 2002 memorandum regarding 
the Navy and Marine Corps Awards Manual provides that the 
Presidential Unit Citation is awarded for extraordinary 
heroism in action against an armed enemy.  The unit must have 
displayed such gallantry, determination and esprit de corps 
in accomplishing its mission under extremely difficult and 
hazardous conditions to have set it apart and above other 
units participating in the same campaign.

An excerpt from a comprehensive guide to the firebases, 
military installations and naval vessels of the Vietnam War 
provides that Operation Game Warden was also known as USN 
Task Force 116.  A history of Task Force 116 written by the 
Mobile Riverine Force Association (MRFA) provides that River 
Patrol Squadron 5 took part in operation Game Warden.  
Support ships in 1966 included COMSTOCK and TORTUGA.  A 
history of TORTUGA by MRFA provides that it was a floating 
base for the PBRs of Task Force 116 and helicopter gunships.  
Together, the PBRs and helicopter gunships conducted patrols 
and forays and sometimes caught enemy munitions.  

A history of operation Game Warden by MRFA provides that 
numerous clashes between PBRs and Viet Cong occurred in 
August 1966.  That month, there were 44 firefights, 22 enemy 
killed in action (KIA) and 3 enemy wounded in action (WIA), 
and one friendly KIA and 3 friendly WIA.  Five structures 
were destroyed and 31 were damaged.  Six sampans were 
destroyed, 8 were damaged and 6 were captured.  

A September 1966 letter of commendation from the commanding 
officer of the TORTUGA provides that from June 10, 1966 
through September 8, 1966, boats from the veteran's river 
section successfully engaged the enemy on several occasions, 
sinking nine sampans and killing at least nine Viet Cong.  
The section searched approximately 2400 sampans.  

An October 1966 Family Gram, sent to the veteran's father, 
provides that the veteran's section had the mission of 
stopping and searching suspicious junk or sampans, enforcing 
the river curfew and supporting ground missions of the U.S. 
Army and Vietnamese Army.  A November 1966 Family Gram, sent 
to the veteran's mother and father, provides that the 
veteran's section had acted as a blocking force for several 
search and destroy sweeps; took part in Operation Line Backer 
by blocking off Viet Cong cross river escape routes; and 
acted as a blocking force in an operation with the U.S. Army 
Special Forces.

The Board finds that the foregoing is sufficient evidence 
that the veteran himself experienced combat, as he contends.  
The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.  It is 
not necessary that the claimant corroborate every detail of 
his personal participation in the stressful events alleged; 
it is sufficient if independent evidence of stressful events 
implies his exposure to them.  The Court has found that unit 
records which reported rocket attacks at the Da Nang Air Base 
were independent evidence of stressful events and that 
evidence implied his personal exposure.  Suozzi v. Brown, 10 
Vet. App. 307 (1997).  In a later case the Court again found 
that if there was verification of the veteran's location, 
records of events at that location implied the veteran's 
personal exposure to those events.  Pentecost v. Principi, 16 
Vet. App. 124, (2002) (wherein the Court noted, with regard 
to the facts of that case, that the veteran's presence with 
his unit at the time rocket attacks occurred corroborated his 
statement that he personally experienced those attacks, and 
that the veteran's unit records were clearly credible 
evidence that the rocket attacks that the veteran alleged 
occurred did in fact happen).

The significance of the finding that a veteran engaged in 
combat is that if the claimed stressor is related to combat, 
and the evidence establishes that the veteran engaged in 
combat with the enemy, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  Thus, in the 
instant case, the fact that the veteran participated in 
combat means that his own testimony establishes the 
occurrence of the claimed stressors.  His reported stressors 
are consistent with combat, and there is no clear and 
convincing evidence contrary to his testimony.  

In light of the above, the Board finds that additional VA 
examination is required for the proper adjudication of this 
claim.  

The Board also notes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has recently held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  Accordingly,  the veteran must be 
provided with notification which is in accord with the 
Federal Circuit's holding in the PVA case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A.§ 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
The veteran must also be notified that he 
has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

2.  The RO should schedule the veteran 
for an examination by an appropriate VA 
examiner, experienced in evaluating PTSD, 
to determine the diagnosis of all 
psychiatric disorders that are present.  
The claims file must be made available to 
and reviewed by the examiner.  As the 
veteran engaged in combat with the enemy, 
the examiner should presume that he 
incurred the claimed combat-related 
stressors as noted above.  If the 
examiner diagnoses PTSD, he or she should 
state whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that the PTSD is related to the veteran's 
in-service stressors, as noted above.  
The claims file should be made available 
to the examiner for review in conjunction 
with the examination.  The examination 
report should reflect review of pertinent 
material in the claims file, including 
the service and historical records, which 
describe the details of the stressful 
events found to have been established by 
the Board.  Following such a review and 
the mental status examination, the 
psychiatrist is asked to determine if the 
veteran meets the diagnostic criteria for 
PTSD and, if so, opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that it is causally 
linked to his combat stressors.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  Then, the RO should readjudicate the 
veteran's claim for entitlement to service 
connection for PTSD.  If the benefit sought 
on appeal remain denied, the veteran should 
be provided with an SSOC.  The SSOC should 
contain notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

